PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                 P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV
                           


                             

				
  		        REASONS FOR ALLOWANCE

1.	The following is an Examiner’s statement for reasons for allowance: 

2.	Claims 1, 3-9, 11-18 & 20 are considered allowable since when reading the claims in light of 

the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 

1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in com-

bination disclose or suggest the combination of limitations specified in the independent claims.

3.	The limitations recited in independent claim 1   “ … predicting olfactory perception, the 

method comprising: receiving, by a processor, a library including a plurality of indexed olfacto-

ry descriptors, wherein the indexed olfactory descriptors comprise molecular descriptors and se-

mantic descriptors; receiving, by the processor, an olfactory target descriptor; calculating, by the 

processor, a coefficient matrix and a perceptual distance between an indexed olfactory descriptor 

and an olfactory target descriptor; and generating a perceptual descriptor prediction for the olfac-

tory target.73 SAS 100016US Attorney Docket No.: 094926-1044641”

4.	The limitations recited in independent claim 8    “ … predicting olfactory perception, the 

… processing circuit and storing program instructions for execution by the processing circuit for 

performing a method comprising: receiving a library including a plurality of indexed olfactory 

descriptors, wherein the library comprises chemoinformatic vectors; receiving an olfactory target 

descriptor; calculating a coefficient matrix and a perceptual distance between an indexed olfacto-

ry descriptor and an olfactory target descriptor; and generating a perceptual descriptor prediction 

for the olfactory target.73 SAS 100016US Attorney Docket No.: 094926-1044641”

5.	The limitations recited in independent claim 15  “ … predicting olfactory perception, the 

system comprising: a processor in communication with one or more types of memory, the pro-

cesssor configured to perform a method comprising: receiving a library including a plurality of 

indexed olfactory descriptors; receiving an olfactory target descriptor; generating a source se-

mantic matrix comprising a first dimension (Ds) based at least in part upon a plurality of source 

semantic vectors; generating a target semantic matrix comprising a second dimension (Dt) bas-

ed at least in part upon a plurality of target semantic vectors; calculating a coefficient matrix of 

dimension Ds x Dt and a perceptual distance between an indexed olfactory descriptor and an ol-

factory target descriptor; and generating a perceptual descriptor prediction for the olfactory tar-

get.”                                                                                 .73 SAS 100016US Attorney Docket No.: 094926-1044641”

6.	When taken in context the claims as a whole was/were not uncovered in the prior art i.e., the 

dependent claims are allowed as they depend upon an allowable independent claim.

7.	Any comments considered necessary by applicant must be submitted no later than the payment 

of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such sub-

mission should be clearly labeled “Comments regarding Statement of Reasons for Allowance.”


                                  Correspondence Information

8.	Any inquiries concerning this communication or earlier communications from the examiner 

should be directed to Michael B. Holmes, who may be reached Monday through Friday, between 5:00 



or email michael.holmesb@uspto.gov. If you need to send an Official facsimile transmission, please 

send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervi-

sor (SPE), Lo Ann J., may be reached at (571) 272-9767. Hand-delivered responses should be deliver-

ed to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexan-

dria, VA 22313), located on the first floor of the south side of the Randolph Building. Finally, infor-

mation regarding the status of an application may be obtained from the Patent Application Information 

Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from 

either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

you have any questions on access to the Private PAIR system, contact the Electronic Business Center 

(EBC) toll-free @ 1-866-217-9197.
                                                  Michael B. Holmes
                                                                                  Primary Examiner
                                                                                Artificial Intelligence
                                                                                     Art Unit 2126
                                                          United States Department of Commerce
                                                                        Patent & Trademark Office

Thursday, March 4, 2021
                MBH
                                                                                    /MICHAEL B HOLMES/                                                                              Primary Examiner, Art Unit 2126